ADVISORY ACTION (REISSUE OF U.S. 9,436,320)
Continuation of Box 3 from PTOL-303
Applicant’s proposed amendment to claim to claim 9 appears to overcome the previous § 102 rejection of claims 9-14 and 28 based on Takenaka (U.S. 8,174,511). Applicant has proposed to amend claim 9 by reciting that the first adhesive is nearer to the first vibration space than to edges of the display device in a plan view. When Takenaka’s FIG. 1 is observed in a plan view (i.e., an overhead view) the first adhesive sheet is not shown as being “nearer to the first vibration space than to edges of the display device,” as claimed:

    PNG
    media_image1.png
    514
    528
    media_image1.png
    Greyscale

Partial FIG. 1 of Takenaka (annotated)

 	Rather, as shown in the figure, the left and right edges of first adhesive sheet are perfectly aligned with the edge of the display device and the edge of the vibration space, respectively, 
 	For this reason, the proposed amendment would overcome the previous § 102 rejection of claim 9. 
 	However, the proposed amendment is not considered to render claim 9 patentable from Takenaka. Those skilled in the art would have recognized that in the course of manufacturing Takenaka’s display device, it may be the case that the adhesive sheet is not perfectly aligned with the edge of the display device and the edge of the vibration space. Although the disclosure of Takenaka suggests that perfect alignment is envisioned, in a real-world scenario where a machine is used to dispose an adhesive sheet onto Takenaka’s device, variability in the manufacturing process would likely cause a slight displacement of the adhesive sheet, even if only on the order of micrometers or nanometers.
 	A displacement of the adhesive sheet by a few nanometers towards the vibration space would undoubtedly be tolerable variability that is both imperceptible to the naked eye and of no effect on the operation of the device, but it would nonetheless cause the Takanaka’s adhesive sheet to be “nearer to the first vibration space than to edges of the display device in a plan view,” as claimed. Those skilled in the art would have been well-apprised of the extreme difficulty in producing an adhesive sheet that is absolutely perfectly aligned with both of the edges and would have fully expected at least some margin of error in the manufacturing process that would produce a slight displacement of the adhesive sheet. 
 	For this reason, the proposed amendment to claim 9 is considered an obvious variant of Takenaka. The amendment will not be entered because it does not place the claims in condition for allowance, nor does it simplify the issues for appeal. Also, the amendment to claim 9 would 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992